Citation Nr: 1716355	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left foot disorder to include hallux valgus/bunion with degenerative joint disease of the 1st metatarsal phalangeal joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision.  A notice of disagreement (NOD) was filed in September 2010 and the RO issued a statement of the case (SOC) in August 2012.  The Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012. 

In July 2015, the Veteran testified during at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is of record.

In August 2011, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing additional development, the AOJ continued to deny the claims (as reflected in a January 2016 supplemental SOC), and returned these matters to the Board for further appellate consideration. 

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a low back disorder.  However, on remand, a rating decision dated in January 2016 granted service connection for lumbosacral strain with thoracolumbar degenerative joint disease and assigned a 10 percent disability rating, effective November 9, 2009.  This rating action resolved the claim for service connection, and no downstream higher rating or effective date issue is currently before the Board.  

As for the matter of representation, the claims file reflects that the Veteran was previously represented by the Disabled American Veterans (as reflected in a September 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2016, the Veteran filed a VA Form 21-22, appointing The American Legion as his representative.  The Board recognizes the change in representation. 

For reasons expressed below, the claims on appeal are, again, remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the electronic claims file shows that the Veteran filed a NOD in January 2017 to the January 2017 rating decision with respect to service connection for cervical/neck disorder and a psychiatric disorder to include posttraumatic stress disorder.  A letter dated in January 2017 reflects that the RO received the Veteran's notice of disagreement.  Furthermore, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the notice of disagreement and additional action is pending.  As such, this situation is distinguishable from that in Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As the evidence of record and VACOLS reflects that the notice of disagreement has been recognized, Manlincon is not applicable in this case.  Therefore, the Board declines to remand the appealed issues adjudicated in January 2017 for issuance of a SOC, and, instead, leaves this matter for the RO to undertake appropriate action.  


REMAND

Unfortunately, the Board finds that further AOJ action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the September 2015 remand, the Board determined that March 2010 VA medical opinions were essentially limited to a finding of insufficient evidence of bilateral knee or left foot disabilities documented in the service treatment reports-and the opinions did not adequately reflect consideration of the Veteran's lay assertions as to bilateral knee or left foot disabilities having been incurred as a result of parachute jumps during service (the Veteran's DD Form 214 documents receipt of the Parachute Badge), with continuity of symptoms thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016.  The Board concluded that the Veteran should be provided with another VA examination with respect to the claims remaining on appeal that included opinions reflecting proper consideration of such lay assertions.

Pursuant to the remand, the Veteran underwent another VA examination for his bilateral knees and left foot in December 2015.  However, the VA examiner's opinion and rationale are similar to those provided by the March 2010 VA examiner that were deemed inadequate.  The examiner did not discuss the Veteran's assertions as to experiencing pain in service and recurrent or continuous symptoms since service.  The examiner also did not discuss whether the Veteran's current bilateral knee disorders and left foot disorders were caused by or related to parachute jumps during service.  Furthermore, the examiner did not discuss the documented in-service complaints of left foot pain in February 1975 and March 1975 with respect to whether there was evidence of hallux valgus/bunions in service. 

In light of the noted deficiencies, the Board is unable to find that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, another remand of these matters to obtain further medical opinions-based on full consideration of the Veteran's documented medical history and all lay assertions, and supported by complete, clearly-stated rationale-is needed to resolve these claims.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.

In this regard, the Veteran informed the RO in May 2010, and relayed the same information to the December 2015 VA examiner,  that he received treatment for the disabilities on appeal at the VA Medical Center (VAMC) Bay Pines, Florida VA from 1978 to 2010.  There is no indication that the RO attempted to obtain the VA treatment records from Bay Pines VAMC prior to October 2002.  Thus, the AOJ should obtain outstanding records-from Bay Pines, from 1978 to October 2002, and from any current VA facilities to include Bay Pines VAMC and Tampa VAMC since April 2016.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Bay Pines VAMC (dated from 1978 to October 2002, and from May 2016) and from Tampa VAMC (dated from May 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, one who has not previously examined the Veteran and addendum opinion addressing the etiology of all current knee and foot disabilities.   

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

For each diagnosis of knee and left foot disability documented in the claims file, the reviewing physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service-to include physical trauma associated with hard landings during multiple parachute jumps. 

In rendering the requested opinions, the examiner must consider and discuss all in and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to in-service events, as well as the nature, onset, and continuity of symptoms.  As part of his or her rationale, the examiner is asked to discuss the Veteran's documented in-service complaints of a foot problem dated in February 1975 and March 1975.

Complete, clearly-stated rationale for the conclusions reached, must be provided.



5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra..

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If  any remanded claim(s) remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

